DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant’s preliminary amendment filed on 04/10/2020 is acknowledged.

Restriction Requirement

3. Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

I. Claims 1-5, 9 and 12-20, drawn to a composition comprising at least one antigen and at least one nucleic acid encoding an immune checkpoint antagonist, wherein the immune checkpoint antagonist is a polypeptide that binds a ligand selected from the group recited in claim 5.

II. Claims 1-4, 6, 9 and 12-20, drawn to a composition comprising at least one antigen and at least one nucleic acid encoding an immune checkpoint antagonist, wherein the immune checkpoint antagonist is a polypeptide that binds a soluble receptor selected from the group recited in claim 6.

III. Claims 1, 7 and 12-20, drawn to a composition comprising at least one antigen and at least one immune checkpoint antagonist, wherein the immune checkpoint antagonist is selected from the group recited in claim 7.

IV. Claims 1, 8 and 12-20, drawn to a composition comprising at least one antigen and at least one immune checkpoint antagonist, wherein the immune checkpoint antagonist is an inhibitory nucleic acid selected from the group recited in claim 8.

V. Claims 1 and 10-20, drawn to a composition comprising at least one antigen and at least one immune checkpoint antagonist, wherein the immune checkpoint antagonist comprises at least one set of CRISPR-CAS9 encoding nucleic acid sequences capable of impairing or eliminating expression of an immune checkpoint associated protein selected from the group recited in claim 10.

In accordance with 37 CFR 1.499, Applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.  Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).


4. The inventions listed as Groups I-V do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

The inventions of Groups I-V are deemed to have no special technical feature that defines the contribution over the prior art of Halpert et al. (US 20180117084).

The technical feature linking Groups I-V is a composition comprising an immune checkpoint antagonist and an antigen.

Halpert teaches a composition comprising an antigen and a CTLA-4 antagonist (e.g. claim 1), thereby anticipating the technical feature linking Groups I-V.

Since the teachings of prior art anticipate the technical feature linking Groups I-V, the claimed inventions do not contribute a special technical feature when viewed over the prior art.  Therefore, they do not have a single general inventive concept, and thus lack unity of invention.


Species Election

5(a). This application contains claims which encompass the following Species of generic Invention(s):
(i) ligands recited in claim 5;
(ii) soluble receptors recited in claim 6;
(iii) immune checkpoint antagonists recited in claim 7;
(iv) types of inhibitory nucleic acids recited in claim 8;
(v) immune checkpoint associated proteins recited in claim 10.

These species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.


5(b). This application contains claims which encompass the following Species of generic Invention(s): antigens recited in claim 12.

These species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.


6. Applicant is required under 35 U.S.C. § 121 to elect a single species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
Applicant is advised that a response to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 C.F.R. § 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  M.P.E.P. § 809.02(a).


7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 5712723181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644